
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THE NASDAQ STOCK MARKET, INC.

$150,000,000

5.83% Senior Notes due May 9, 2007

NOTE PURCHASE AGREEMENT

Dated May 9, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

  Heading

--------------------------------------------------------------------------------

  Page

--------------------------------------------------------------------------------

SECTION 1.   AUTHORIZATION OF NOTES   1
SECTION 2.
 
SALE AND PURCHASE OF NOTES
 
1
SECTION 3.
 
CLOSING
 
1
SECTION 4.
 
CONDITIONS TO CLOSING
 
2  
Section 4.1.
 
Representations and Warranties
 
2   Section 4.2.   Performance; No Default   2   Section 4.3.   Compliance
Certificates   2   Section 4.4.   Opinions of Counsel   2   Section 4.5.  
Purchase Permitted by Applicable Law, Etc.   2   Section 4.6.   Sale of Other
Notes   2   Section 4.7.   Payment of Special Counsel Fees   2   Section 4.8.  
Private Placement Number   3   Section 4.9.   Changes in Corporate Structure   3
  Section 4.10.   Funding Instructions   3   Section 4.11.   Proceedings and
Documents   3
SECTION 5.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
3  
Section 5.1.
 
Organization; Power and Authority
 
3   Section 5.2.   Authorization, Etc.   3   Section 5.3.   Disclosure   3  
Section 5.4.   Organization and Ownership of Shares of Subsidiaries   4  
Section 5.5.   Financial Statements   4   Section 5.6.   Compliance with Laws,
Other Instruments, Etc.   4   Section 5.7.   Governmental Authorizations, Etc.  
4   Section 5.8.   Litigation; Observance of Statutes and Orders   5  
Section 5.9.   Taxes   5   Section 5.10.   Title to Property; Leases   5  
Section 5.11.   Licenses, Permits, Etc.   5   Section 5.12.   Compliance with
ERISA   5   Section 5.13.   Private Offering by the Company   6   Section 5.14.
  Use of Proceeds; Margin Regulations   6   Section 5.15.   Existing Debt   6  
Section 5.16.   Foreign Assets Control Regulations, Etc.   7   Section 5.17.  
Status under Certain Statutes   7   Section 5.18.   Notes Rank Pari Passu   7  
Section 5.19.   Exchange Act   7
SECTION 6.
 
REPRESENTATIONS OF THE PURCHASER
 
7  
Section 6.1.
 
Purchase for Investment
 
7   Section 6.2.   Source of Funds   7
SECTION 7.
 
INFORMATION AS TO COMPANY
 
8  
Section 7.1.
 
Financial and Business Information
 
8   Section 7.2.   Officer's Certificate   10   Section 7.3.   Inspection   10
SECTION 8.
 
PREPAYMENT OF THE NOTES
 
10

i

--------------------------------------------------------------------------------

 
Section 8.1.
 
Required Prepayments
 
11   Section 8.2.   Optional Prepayments with Make-Whole Amount   11  
Section 8.3.   Allocation of Partial Prepayments   11   Section 8.4.   Maturity;
Surrender, Etc.   11   Section 8.5.   Purchase of Notes   11   Section 8.6.  
Make-Whole Amount   11
SECTION 9.
 
AFFIRMATIVE COVENANTS
 
12  
Section 9.1.
 
Compliance with Law
 
12   Section 9.2.   Insurance   13   Section 9.3.   Maintenance of Properties  
13   Section 9.4.   Payment of Taxes   13   Section 9.5.   Corporate Existence,
Etc.   13   Section 9.6.   Notes to Rank Pari Passu   13
SECTION 10.
 
NEGATIVE COVENANTS
 
14  
Section 10.1.
 
Interest Coverage Ratio
 
14   Section 10.2.   Priority Debt   14   Section 10.3.   Limitation on Liens  
14   Section 10.4.   Mergers, Consolidations, Etc.   15   Section 10.5.  
Transactions with Affiliates   16
SECTION 11.
 
EVENTS OF DEFAULT
 
17
SECTION 12.
 
REMEDIES ON DEFAULT, ETC.
 
18  
Section 12.1.
 
Acceleration
 
18   Section 12.2.   Other Remedies   19   Section 12.3.   Rescission   19  
Section 12.4.   No Waivers or Election of Remedies, Expenses, Etc.   19
SECTION 13.
 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
 
19  
Section 13.1.
 
Registration of Notes
 
19   Section 13.2.   Transfer and Exchange of Notes   20   Section 13.3.  
Replacement of Notes   20
SECTION 14.
 
PAYMENTS ON NOTES
 
21  
Section 14.1.
 
Place of Payment
 
21   Section 14.2.   Home Office Payment   21
SECTION 15.
 
EXPENSES, ETC.
 
21  
Section 15.1.
 
Transaction Expenses
 
21   Section 15.2.   Survival   21
SECTION 16.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
22
SECTION 17.
 
AMENDMENT AND WAIVER
 
22  
Section 17.1.
 
Requirements
 
22   Section 17.2.   Solicitation of Holders of Notes   22   Section 17.3.  
Binding Effect, Etc.   22   Section 17.4.   Notes Held by Company, Etc.   23
SECTION 18.
 
NOTICES
 
23

ii

--------------------------------------------------------------------------------


SECTION 19.
 
REPRODUCTION OF DOCUMENTS
 
23
SECTION 20.
 
CONFIDENTIAL INFORMATION
 
23
SECTION 21.
 
SUBSTITUTION OF PURCHASER
 
24
SECTION 22.
 
MISCELLANEOUS
 
24  
Section 22.1.
 
Successors and Assigns
 
25   Section 22.2.   Payments Due on Non-Business Days   25   Section 22.3.  
Severability   25   Section 22.4.   Construction   25   Section 22.5.  
Counterparts   25   Section 22.6.   Governing Law   25
Signature
 
26


SCHEDULE A
 
—
 
INFORMATION RELATING TO PURCHASERS
SCHEDULE B
 
—
 
DEFINED TERMS
SCHEDULE 4.9
 
—
 
Changes in Corporate Structure
SCHEDULE 5.3(a)
 
—
 
Disclosure Materials
SCHEDULE 5.3(b)
 
—
 
Excepted Materials
SCHEDULE 5.4
 
—
 
Subsidiaries of the Company and Ownership of Subsidiary Stock
SCHEDULE 5.5
 
—
 
Financial Statements
SCHEDULE 5.11
 
—
 
Patents, Etc.
SCHEDULE 5.14
 
—
 
Use of Proceeds
SCHEDULE 5.15
 
—
 
Existing Debt
SCHEDULE 10.5
 
—
 
Description of Affiliate Agreements
EXHIBIT 1
 
—
 
Form of 5.83% Senior Note due May 9, 2007
EXHIBIT 4.4(a)
 
—
 
Form of Opinion of Special Counsel for the Company
EXHIBIT 4.4(b)
 
—
 
Form of Opinion of Special Counsel for the Purchasers

iii

--------------------------------------------------------------------------------


The Nasdaq Stock Market, Inc.
One Liberty Plaza
New York, New York 10006


5.83% Senior Notes due May 9, 2007

Dated as of
May 9, 2002

TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

        The Nasdaq Stock Market, Inc., a Delaware corporation (the "Company"),
agrees with you as follows:

SECTION 1.    AUTHORIZATION OF NOTES.

        The Company will authorize the issue and sale of $150,000,000 aggregate
principal amount of its 5.83% Senior Notes due May 9, 2007 (the "Notes", such
term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement or the Other Agreements (as hereinafter defined)).
The Notes shall be substantially in the form set out in Exhibit 1, with such
changes therefrom, if any, as may be approved by you and the Company. Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a "Schedule" or an "Exhibit" are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.

SECTION 2.    SALE AND PURCHASE OF NOTES.

        Subject to the terms and conditions of this Agreement, the Company will
issue and sell to you and you will purchase from the Company, at the Closing
provided for in Section 3, Notes in the principal amount specified opposite your
name in Schedule A at the purchase price of 100% of the principal amount
thereof. Contemporaneously with entering into this Agreement, the Company is
entering into separate Note Purchase Agreements (the "Other Agreements")
identical with this Agreement with each of the other purchasers named in
Schedule A (the "Other Purchasers"), providing for the sale at such Closing to
each of the Other Purchasers of Notes in the principal amount specified opposite
its name in Schedule A. Your obligation hereunder, and the obligations of the
Other Purchasers under the Other Agreements, are several and not joint
obligations, and you shall have no obligation under any Other Agreement and no
liability to any Person for the performance or nonperformance by any Other
Purchaser thereunder.

SECTION 3.    CLOSING.

        The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Chapman and Cutler, 111 West Monroe
Street, Chicago, Illinois at 10:00 a.m., at a closing (the "Closing") on May 9,
2002 or on such other Business Day thereafter on or prior to May 16, 2002 as may
be agreed upon by the Company and you and the Other Purchasers. At the Closing
the Company will deliver to you the Notes to be purchased by you in the form of
a single Note (or such greater number of Notes in denominations of at least
$1,000,000, as you may request) dated the date of the Closing and registered in
your name (or in the name of your nominee), against delivery by you to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to Account Number:                    . If at the Closing
the Company shall fail to deliver such Notes to you as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to your satisfaction, you shall, at your election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights you
may have by reason of such failure or such nonfulfillment.

--------------------------------------------------------------------------------


SECTION 4.    CONDITIONS TO CLOSING.

        Your obligation to purchase and pay for the Notes to be sold to you at
the Closing is subject to the fulfillment to your satisfaction, prior to or at
the Closing, of the following conditions:

        Section 4.1.    Representations and Warranties.    The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of the Closing.

        Section 4.2.    Performance; No Default.    The Company shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.

        Section 4.3.    Compliance Certificates.    

        (a)    Officer's Certificate.    The Company shall have delivered to you
an Officer's Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

        (b)    Secretary's Certificate.    The Company shall have delivered to
you a certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreements.

        Section 4.4.    Opinions of Counsel.    You shall have received opinions
in form and substance satisfactory to you, dated the date of the Closing
(a) from Skadden, Arps, Slate, Meagher & Flom LLP covering the matters set forth
in Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as you or your counsel may reasonably request (and the
Company hereby instructs its counsel to deliver such opinion to you) and
(b) from Chapman and Cutler, your special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as you may reasonably request.

        Section 4.5.    Purchase Permitted by Applicable Law, Etc.    On the
date of the Closing your purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which you are subject, without recourse
to provisions (such as Section 1405(a)(8) of the New York Insurance Law)
permitting limited investments by insurance companies without restriction as to
the character of the particular investment, (b) not violate any applicable law
or regulation (including, without limitation, Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and (c) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
you, you shall have received an Officer's Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.

        Section 4.6.    Sale of Other Notes.    Contemporaneously with the
Closing, the Company shall sell to the Other Purchasers, and the Other
Purchasers shall purchase, the Notes to be purchased by them at the Closing as
specified in Schedule A.

        Section 4.7.    Payment of Special Counsel Fees.    Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the fees, charges and disbursements of your special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.

        Section 4.8.    Private Placement Number.    A Private Placement Number
issued by Standard & Poor's CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for the Notes.

2

--------------------------------------------------------------------------------


        Section 4.9.    Changes in Corporate Structure.    Except as specified
in Schedule 4.9, the Company shall not have changed its jurisdiction of
incorporation or been a party to any merger or consolidation and shall not have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

        Section 4.10.    Funding Instructions.    At least three Business Days
prior to the date of the Closing, you shall have received written instructions
executed by a Responsible Officer of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank's ABA number, (c) the account name and number
into which the purchase price for the Notes is to be deposited, and (d) the name
and telephone number of the account representative responsible for verifying
receipt of such funds.

        Section 4.11.    Proceedings and Documents.    All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to you and your special counsel, and you and your special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as you or they may reasonably request.

SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

        The Company represents and warrants to you that:

        Section 5.1.    Organization; Power and Authority.    The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact, in each case as described in the Memorandum (as
defined in Section 5.3), to execute and deliver this Agreement and the Other
Agreements and the Notes and to perform the provisions hereof and thereof.

        Section 5.2.    Authorization, Etc.    This Agreement, the Other
Agreements and the Notes have been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement constitutes, and upon
execution and delivery thereof and payment therefor by the Purchasers in
accordance with the terms of this Agreement, each Note will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        Section 5.3.    Disclosure.    The Company, through its agent, Salomon
Smith Barney Inc., has delivered to you and each Other Purchaser a copy of a
Private Placement Memorandum, dated April 9, 2002 (the "Memorandum"), relating
to the transactions contemplated hereby. This Agreement, the Memorandum as of
its date, the documents, certificates or other writings identified in
Schedule 5.3(a) and the financial statements listed in Schedule 5.5, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Since December 31, 2001,
except as disclosed on Schedule 5.3(b), there has been no change in the
financial condition, operations, business or properties of the Company or any of
its Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

3

--------------------------------------------------------------------------------


        Section 5.4.    Organization and Ownership of Shares of
Subsidiaries.    (a) Schedule 5.4 is (except as noted therein) a complete and
correct list of the Company's Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary.

        (b)  All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

        (c)  Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly formed or organized, validly existing and in good
standing (or the equivalent thereof under local law) under the laws of its
jurisdiction of organization or formation, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,
in each case as described in the Memorandum.

        Section 5.5.    Financial Statements.    The Company has delivered to
each Purchaser copies of the consolidated financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved (except as set forth in the notes
thereto and except in the case of unaudited financial statements for the absence
of footnotes and subject to normal year-end adjustments).

        Section 5.6.    Compliance with Laws, Other Instruments, Etc.    The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, except in
the case of each of the foregoing, any contravention, breach, default, violation
or Lien that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

        Section 5.7.    Governmental Authorizations, Etc.    No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority, including, without limitation, the Securities and
Exchange Commission is required in connection with the execution, delivery or
performance by the Company of this Agreement or the Notes.

        Section 5.8.    Litigation; Observance of Statutes and Orders.    (a)
There are no actions, suits or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or any
property of the Company or any Subsidiary in any court or before

4

--------------------------------------------------------------------------------

any arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

        (b)  Neither the Company nor any Subsidiary is in default under any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

        Section 5.9.    Taxes.    The Company and its Subsidiaries have filed
(after giving effect to proper and customary extensions) all income tax returns
that are required to have been filed in any jurisdiction (except where the
failure to file such returns would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect), and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Federal income tax
liabilities of the Company and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended December 31, 1997.

        Section 5.10.    Title to Property; Leases.    The Company and its
Subsidiaries have good and sufficient title to their respective Material
properties described in the Memorandum, including all such properties reflected
in the most recent audited balance sheet referred to in Section 5.5 or purported
to have been acquired by the Company or any Subsidiary after said date (except
as sold or otherwise disposed of in the ordinary course of business), in each
case free and clear of Liens prohibited by this Agreement, except for those
defects in title and Liens that, individually or in the aggregate, would not
have a Material Adverse Effect. All Material leases are valid and subsisting and
are in full force and effect in all material respects.

        Section 5.11.    Licenses, Permits, Etc.    Except as disclosed in
Schedule 5.11, the Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks and trade names, or rights thereto, that are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.

        Section 5.12.    Compliance with ERISA.    (a) The Company and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not be individually or in the aggregate Material.

        (b)  The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan's most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan's most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term "benefit liabilities" has the
meaning specified in

5

--------------------------------------------------------------------------------

section 4001 of ERISA and the terms "current value" and "present value" have the
meanings specified in section 3 of ERISA.

        (c)  The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

        (d)  The expected post-retirement benefit obligation (determined as of
the last day of the Company's most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

        (e)  The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.

        Section 5.13.    Private Offering by the Company.    Neither the Company
nor anyone acting on its behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of such securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than you, the Other Purchasers and not more than 75 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act.

        Section 5.14.    Use of Proceeds; Margin Regulations.    The Company
will apply the proceeds of the sale of the Notes as set forth in Schedule 5.14.
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 207), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 2% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 2% of the value of such assets. As
used in this Section, the terms "margin stock" and "purpose of buying or
carrying" shall have the meanings assigned to them in said Regulation U.

        Section 5.15.    Existing Debt.    Schedule 5.15 sets forth a complete
and correct list of all outstanding Debt of the Company and its Subsidiaries as
of March 31, 2002, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Debt of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Subsidiary the outstanding principal amount of which exceeds
$25,000,000 that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Debt to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

        Section 5.16.    Foreign Assets Control Regulations, Etc.    Neither the
sale of the Notes by the Company hereunder nor its use of the proceeds thereof
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating

6

--------------------------------------------------------------------------------


thereto. Without limiting the foregoing, neither the Company nor any of its
Subsidiaries (a) is or will become a blocked person described in Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49049 (2001)) or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such person.

        Section 5.17.    Status under Certain Statutes.    Neither the Company
nor any Subsidiary is, or upon the consummation of the transactions contemplated
by this Agreement will be, an "investment company" as defined in the Investment
Company Act of 1940, as amended, or is subject to regulation under the Public
Utility Holding Company Act of 1935, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.

        Section 5.18.    Notes Rank Pari Passu.    The obligations of the
Company in respect of the Notes rank at least pari passu in right of payment
with all other unsecured Senior Debt (actual or contingent) of the Company,
including, without limitation, all unsecured Senior Debt of the Company
described in Schedule 5.15 hereto.

        Section 5.19.    Exchange Act.    The Company is subject to the periodic
reporting requirements of the Exchange Act.

SECTION 6.    REPRESENTATIONS OF THE PURCHASER.

        Section 6.1.    Purchase for Investment.    You represent that you are
purchasing the Notes for your own account or for one or more separate accounts
maintained by you or for the account of one or more pension or trust funds and
not with a view to the distribution thereof, provided that the disposition of
your or their property shall at all times be within your or their control. You
understand that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available.

        Section 6.2.    Source of Funds.    You represent that at least one of
the following statements is an accurate representation as to each source of
funds (a "Source") to be used by you to pay the purchase price of the Notes to
be purchased by you hereunder:

        (a)  the Source is an "insurance company general account" within the
meaning of Department of Labor Prohibited Transaction Exemption ("PTE") 95-60
(issued July 12, 1995) and there is no employee benefit plan, treating as a
single plan, all plans maintained by the same employer or employee organization,
with respect to which the amount of the general account reserves and liabilities
for all contracts held by or on behalf of such plan, exceed ten percent (10%) of
the total reserves and liabilities of such general account (exclusive of
separate account liabilities) plus surplus, as set forth in the NAIC Annual
Statement filed with your state of domicile; or

        (b)  the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of the PTE 91-38 (issued
July 12, 1991) and, except as you have disclosed to the Company in writing
pursuant to this paragraph (b), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

        (c)  the Source constitutes assets of an "investment fund" (within the
meaning of Part V of the QPAM Exemption) managed by a "qualified professional
asset manager" or "QPAM" (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan's assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the

7

--------------------------------------------------------------------------------




conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM (applying the definition
of "control" in Section V(e) of the QPAM Exemption) owns a 5% or more interest
in the Company and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this paragraph (c); or

        (d)  the Source is a governmental plan; or

        (e)  the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this
paragraph (e); or

        (f)    the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

        As used in this Section 6.2, the terms "employee benefit plan",
"governmental plan", "party in interest" and "separate account" shall have the
respective meanings assigned to such terms in Section 3 of ERISA.

SECTION 7.    INFORMATION AS TO COMPANY.

        Section 7.1.    Financial and Business Information.    The Company shall
deliver to each holder of Notes that is an Institutional Investor:

        (a)  Quarterly Statements—within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:

          (i)  an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

        (ii)  unaudited consolidated statements of income, changes in
shareholders' equity and cash flows of the Company and its Subsidiaries for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company's Quarterly Report on Form 10-Q
prepared and filed with the Securities and Exchange Commission in compliance
with the requirements of Form 10-Q shall be deemed to satisfy the requirements
of this Section 7.1(a);

        (b)  Annual Statements—within 120 days after the end of each fiscal year
of the Company, duplicate copies of:

          (i)  an audited consolidated balance sheet of the Company and its
Subsidiaries, as at the end of such year, and

        (ii)  audited consolidated statements of income, changes in
shareholders' equity and cash flows of the Company and its Subsidiaries, for
such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state

8

--------------------------------------------------------------------------------

that such financial statements present fairly, in all material respects, the
consolidated financial position of the companies being reported upon and their
results of operations and cash flows and have been prepared in conformity with
GAAP, and that the examination by such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Company's Annual Report on Form 10-K for such fiscal year
(together with the Company's annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared and filed with the
Securities and Exchange Commission in compliance with the requirements of
Form 10-K shall be deemed to satisfy the requirements of this Section 7.1(b);

        (c)  SEC and Other Reports—promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the Securities and Exchange Commission;

        (d)  Notice of Default or Event of Default—promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

        (e)  ERISA Matters—promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

          (i)  with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

        (ii)  the taking by the PBGC of steps to institute, or the threatening
in writing by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

        (iii)  any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; and

        (f)    Requested Information—with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

9

--------------------------------------------------------------------------------

        Section 7.2.    Officer's Certificate.    Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

        (a)  Covenant Compliance—the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1, 10.2 and 10.3(i) hereof,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and

        (b)  Event of Default—a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

        Section 7.3.    Inspection.    The Company shall permit the
representatives of each holder of Notes that is an Institutional Investor:

        (a)  No Default—if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company during normal business hours, to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
with the Company's officers, and, with the consent of the Company (which consent
will not be unreasonably withheld) to visit the other offices and properties of
the Company and each Subsidiary, all at such reasonable times and as often as
may be reasonably requested in writing; and

        (b)  Default—if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary during normal business hours, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries, all at such
times and as often as may be requested in writing.

SECTION 8.    PREPAYMENT OF THE NOTES.

        Section 8.1.    Required Prepayments.    No regularly scheduled
prepayment of the principal of the Notes is required prior to the final maturity
thereof.

        Section 8.2.    Optional Prepayments with Make-Whole Amount.    The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes, in an amount not less than 5%
of the aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, together with
accrued and unpaid interest, plus the Make-Whole Amount, if any, determined for
the prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date

10

--------------------------------------------------------------------------------


fixed for such prepayment. Each such notice shall specify the prepayment date,
the aggregate principal amount of the Notes to be prepaid on the prepayment
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.

        Section 8.3.    Allocation of Partial Prepayments.    In the case of
each partial prepayment of the Notes, the aggregate principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof.

        Section 8.4.    Maturity; Surrender, Etc.    In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note prepaid in
full shall be surrendered to the Company and cancelled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.

        Section 8.5.    Purchase of Notes.    The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 20 Business Days. If the Required
Holders accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 5 Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

        Section 8.6.    Make-Whole Amount.    The term "Make-Whole Amount"
means, with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

        "Called Principal" means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

        "Discounted Value" means, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) based on the
Reinvestment Yield with respect to such Called Principal.

11

--------------------------------------------------------------------------------




        "Reinvestment Yield" means, with respect to the Called Principal of any
Note, .50% over the yield to maturity implied by (a) the yields reported, as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as "Page PX-6" of the Bloomberg Financial Markets Services Screen (or, if not
available, any other national recognized trading screen reporting on-line
intraday trading in U.S. treasury securities) for actively traded on-the-run
U.S. Treasury securities having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or (b) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded on-the-run U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield will be determined, if necessary,
by (a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded on-the-run U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (2) the
actively traded on-the-run U.S. Treasury security with the maturity closest to
and less than the Remaining Average Life.

        "Remaining Average Life" means, with respect to any Called Principal,
the number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

        "Remaining Scheduled Payments" means, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or 12.1.

        "Settlement Date" means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

SECTION 9.    AFFIRMATIVE COVENANTS.

        The Company covenants that so long as any of the Notes are outstanding:

        Section 9.1.    Compliance with Law.    The Company will, and will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, the Exchange Act and all Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a materially adverse effect on the business,

12

--------------------------------------------------------------------------------


operations, affairs, financial condition, properties or assets of the Company
and its Subsidiaries taken as a whole.

        Section 9.2.    Insurance.    The Company will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance (including appropriate and customary self-insurance) with respect to
their respective Material properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is reasonably adequate and appropriate for
the conduct of the business of the Company and its Subsidiaries.

        Section 9.3.    Maintenance of Properties.    The Company will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective Material properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not reasonably be expected,
individually or in the aggregate, to have a materially adverse effect on the
business, operations, affairs, financial condition, properties or assets of the
Company and its Subsidiaries taken as a whole.

        Section 9.4.    Payment of Taxes.    The Company will, and will cause
each of its Subsidiaries to, file all income tax or similar tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by any of them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge or levy if (a) the amount, applicability or validity thereof
is contested by the Company or such Subsidiary on a timely basis in good faith
and in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (b) the nonpayment of all such taxes and assessments in
the aggregate would not reasonably be expected to have a materially adverse
effect on the business, operations, affairs, financial condition, properties or
assets of the Company and its Subsidiaries taken as a whole.

        Section 9.5.    Corporate Existence, Etc.    Subject to Section 10.4,
the Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Section 10.4, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries and all Material rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not reasonably be expected, individually or
in the aggregate, to have a materially adverse effect on the business,
operations, affairs, financial condition, properties or assets of the Company
and its Subsidiaries taken as a whole.

        Section 9.6.    Notes to Rank Pari Passu.    The Notes and all other
obligations under this Agreement of the Company are and at all times shall rank
at least pari passu in right of payment with all other present and future
unsecured Senior Debt (actual or contingent) of the Company. Without the
limiting the foregoing, the Notes and all other obligations of this Agreement of
the Company are and, the Company hereby acknowledges, at all times shall rank
senior in right of payment to the 4% Convertible Subordinated Notes issued
pursuant to the Securities Purchase Agreement dated as of March 23, 2001 among
the Company, Hellman and Friedman Capital Partners IV, L.P. and certain other
parties thereto, and any other similar Convertible Subordinated Notes issued by
the Company in exchange for, to effect a transfer of, any such convertible
notes.

13

--------------------------------------------------------------------------------


SECTION 10.    NEGATIVE COVENANTS.

        The Company covenants that so long as any of the Notes are outstanding:

        Section 10.1.    Interest Coverage Ratio.    The Company will as at the
end of each fiscal quarter keep and maintain the ratio of Consolidated EBITDA
for the four consecutive fiscal quarters then most recently ended to
Consolidated Interest Expense for such four consecutive fiscal quarters at not
less than 4.0 to 1.0.

        Section 10.2.    Priority Debt.    The Company will not, and will not
permit any Subsidiary to, create, issue, assume, guarantee or otherwise incur or
in any manner become liable in respect of any Priority Debt, unless at the time
of creation, issuance, assumption, guarantee or incurrence thereof and after
giving effect thereto and to the application of the proceeds thereof,
Consolidated Priority Debt, including the Priority Debt then to be created,
issued, assumed, guaranteed or otherwise incurred, shall not exceed 10% of
Consolidated Total Assets.

        Section 10.3.    Limitation on Liens.    The Company will not, and will
not permit any Subsidiary to, create or incur, or assume or permit to exist, any
Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Subsidiary to acquire, any property or assets upon conditional
sales agreements or other title retention devices, except:

        (a)  Liens for property taxes, assessments or other governmental charges
which are not yet due and payable and Liens securing claims or demands of
mechanics, landlords, carriers, warehousemen, materialmen and other such Liens
incurred in the ordinary course of business for sums not yet due and payable;
provided that payment thereof is not at the time required by Section 9.4;

        (b)  Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which the Company or a Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;

        (c)  Liens incidental to the conduct of the Company's and its
Subsidiaries' business or the ownership of properties and assets (including
Liens in connection with workers' compensation, unemployment insurance and other
like laws, warehousemen's and attorneys' liens and statutory landlords' liens)
and Liens to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature, in any such case incurred in the ordinary course of business and
not in connection with the borrowing of money; provided in each case, the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate actions or proceedings;

        (d)  survey exceptions or encumbrances, easements, reservations, leases,
subleases or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are incidental for the conduct of the activities of the Company and its
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use or detract from their value in the operation of the
business of the Company and its Subsidiaries;

        (e)  Liens securing Debt of the Company or a Subsidiary to the Company
or to another Wholly-owned Subsidiary;

        (f)    Liens existing as of the date of the Closing and described on
Schedule 5.15 hereto;

14

--------------------------------------------------------------------------------




        (g)  Liens created or incurred after the date of the Closing given to
secure the payment of the purchase price incurred in connection with the
acquisition or purchase or the cost of construction or improvement of property
or of assets useful and intended to be used in carrying on the business of the
Company or a Subsidiary, including Liens existing on such property or assets at
the time of acquisition or purchase thereof or at the time of completion of
construction or improvement, as the case may be, whether or not such existing
Liens were given to secure the payment of the acquisition or purchase price or
cost of construction or improvement, as the case may be, of the property or
assets to which they attach; provided that (i) the Lien shall attach solely to
the property or assets acquired, purchased, constructed or improved, (ii) such
Lien shall have been created or incurred contemporaneously with or within
180 days of the date of acquisition or purchase or completion of construction or
improvement, as the case may be, (iii) at the time of acquisition or purchase or
of completion of construction of such property or assets, the aggregate amount
remaining unpaid on all Debt secured by Liens on such property or assets,
whether or not assumed by the Company or a Subsidiary, shall not exceed an
amount equal to 100% of the lesser of (1) the total purchase price or (2) fair
market value at the time of acquisition or purchase (as determined in good faith
by the Board of Directors of the Company) or the cost of construction or
improvement on the date of completion thereof, and (iv) at the time of creation,
issuance, assumption, guarantee or incurrence of the Debt secured by such Lien
and after giving effect thereto and to the application of the proceeds thereof,
no Default or Event of Default would exist;

        (h)  any Lien existing on property or assets of a Person at the time
such Person is consolidated with or merged into the Company or a Subsidiary or
its becoming a Subsidiary, or any Lien existing on any property or assets
acquired by the Company or any Subsidiary at the time such property or assets
are so acquired (whether or not the Debt secured thereby shall have been
assumed), provided that (i) each such Lien shall extend solely to the property
or assets so acquired, (ii) such Lien shall not have been created or assumed in
contemplation of such consolidation, merger or acquisition, and (iii) at the
time of creation, issuance, assumption, guarantee or incurrence of the Debt
secured by such Lien and after giving effect thereto and to the application of
the proceeds thereof, no Default or Event of Default would exist;

        (i)    Liens created or incurred after the date of the Closing given to
secure Debt of the Company or any Subsidiary in addition to the Liens permitted
by the preceding clauses (a) through (h) hereof; provided that (i) all Debt
secured by such Liens shall have been incurred within the limitations provided
in Section 10.2 and (ii) at the time of creation, issuance, assumption,
guarantee or incurrence of the Debt secured by such Lien and after giving effect
thereto and to the application of the proceeds thereof, no Default or Event of
Default would exist; and

        (j)    any extension, renewal or refunding of any Lien permitted by the
preceding clauses (f) through (h) of this Section 10.3 in respect of the same
property theretofore subject to such Lien in connection with the extension,
renewal or refunding of the Debt secured thereby; provided that (i) such
extension, renewal or refunding of Debt shall be without increase in the
principal amount remaining unpaid as of the date of such extension, renewal or
refunding, (ii) such Lien shall attach solely to the same property, (iii) the
maturity date of such Debt shall not be shortened in connection with such
extension, renewal or refunding, and (iv) at the time of such extension, renewal
or refunding and after giving effect thereto, no Default or Event of Default
would exist.

        Section 10.4.    Mergers, Consolidations, Etc.    The Company will not,
and will not permit any Subsidiary to, consolidate with or be a party to a
merger with any other Person, or sell, lease or otherwise dispose of all or
substantially all of its assets; provided that:

        (a)  any Subsidiary may merge or consolidate with or into the Company or
any Wholly-owned Subsidiary so long as in (i) any merger or consolidation
involving the Company, the Company shall be the surviving or continuing
corporation and (ii) in any merger or consolidation involving a

15

--------------------------------------------------------------------------------

Wholly-owned Subsidiary (and not the Company), the Wholly-owned Subsidiary shall
be the surviving or continuing corporation;

        (b)  the Company may consolidate or merge with or into any other Person
if (i) the Person (if other than the Company) which results from such
consolidation or merger (the "surviving Person") is a Person organized under the
laws of any state of the United States or the District of Columbia or the laws
of Canada, Japan or any country in Western Europe, (ii) the due and punctual
payment of the principal of and premium, if any, and interest on all of the
Notes, according to their tenor, and the due and punctual performance and
observation of all of the covenants in the Notes and this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
surviving Person and the surviving Person shall furnish to the holders of the
outstanding Notes an opinion of counsel satisfactory to the Required Holders to
the effect that the instrument of assumption has been duly authorized, executed
and delivered and constitutes the legal, valid and binding contract and
agreement of the surviving Person enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles, and (iii) at
the time of such consolidation or merger and immediately after giving effect
thereto, no Default or Event of Default would exist; and

        (c)  the Company may sell or otherwise dispose of all or substantially
all of its assets to any Person for consideration which represents the fair
market value of such assets (as determined in good faith by the Board of
Directors of the Company) at the time of such sale or other disposition if
(i) the acquiring Person is organized under the laws of any state of the United
States or the District of Columbia or the laws of Canada, Japan or any country
in Western Europe, (ii) the due and punctual payment of the principal of and
premium, if any, and interest on all the Notes, according to their tenor, and
the due and punctual performance and observance of all of the covenants in the
Notes and in this Agreement to be performed or observed by the Company are
expressly assumed in writing by the acquiring Person and the acquiring Person
shall furnish to the holders of the Notes an opinion of counsel satisfactory to
the Required Holders to the effect that the instrument of assumption has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding contract and agreement of such acquiring Person enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles, and (iii) at the time of such sale or disposition and immediately
after giving effect thereto, no Default or Event of Default would exist.

        Section 10.5.    Transactions with Affiliates.    The Company will not,
and will not permit any Subsidiary to, enter into directly or indirectly any
Material transaction (including, without limitation, the purchase, lease, sale
or exchange of property of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable at such time in a comparable arm's-length transaction
with a Person that is not an Affiliate of the Company or such Subsidiary;
provided that (a) the agreements described on Schedule 10.5 hereto, each of
which agreements is between the Company and the National Association of
Securities Dealers, Inc., a Delaware corporation ("NASD"), (b) agreements or
transactions entered into after the date hereof by the Company with the NASD
which may not be entered into on an arm's-length basis, but which are approved
by a duly constituted majority of disinterested members of the Board of
Directors or any duly constituted committee thereof (collectively, the
"Disinterested Members") of the Company and filed with the Securities and
Exchange Commission if required by applicable law, and (c) compensation, fee,
indemnification, vacation, health and life insurance, deferred compensation,
retirement and/or savings plans and other similar programs, plans or
arrangements pertaining to directors and officers of the

16

--------------------------------------------------------------------------------

Company or any of its Subsidiaries entered into in the ordinary course of a
business or approved by a majority of Disinterested Members shall in each such
case be deemed not to be in violation of this Section 10.5.

SECTION 11.    EVENTS OF DEFAULT.

        An "Event of Default" shall exist if any of the following conditions or
events shall occur and be continuing:

        (a)  the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

        (b)  the Company defaults in the payment of any interest on any Note for
more than ten days after the same becomes due and payable; or

        (c)  the Company defaults in the performance of or compliance with any
term contained in Sections 10.1 through 10.5 and such default is not remedied
within 10 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
"notice of default" and to refer specifically to this paragraph (c) of
Section 11); or

        (d)  the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 45 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a "notice of
default" and to refer specifically to this paragraph (d) of Section 11); or

        (e)  any representation or warranty made in writing by or on behalf of
the Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

        (f)    (i) the Company or any Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount of at least $25,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Debt in an aggregate outstanding principal amount of at least $25,000,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared due and payable before its stated maturity or
before its regularly scheduled dates of payment; or

        (g)  the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

17

--------------------------------------------------------------------------------




        (h)  a court or governmental authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or

        (i)    a final judgment or judgments for the payment of money in excess
of $25,000,000 (excluding for purposes of such determination such amount of any
insurance proceeds paid on behalf of the Company or any of its Subsidiaries in
respect of such judgment or judgments or unconditionally acknowledged in writing
to be payable by the insurance carrier that issued the related insurance policy)
are rendered against one or more of the Company and its Significant Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal; or

        (j)    if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate "amount of unfunded benefit liabilities" (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 5% of Consolidated Total Assets, (iv) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) partial or
complete withdrawal of the Company or any ERISA Affiliate from any Multiemployer
Plan, or (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in section 3 of ERISA.

SECTION 12.    REMEDIES ON DEFAULT, ETC.

        Section 12.1.    Acceleration.    (a) If an Event of Default with
respect to the Company described in paragraph (g) or (h) of Section 11 (other
than an Event of Default described in clause (i) of paragraph (g) or described
in clause (vi) of paragraph (g) by virtue of the fact that such clause
encompasses clause (i) of paragraph (g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

        (b)  If any other Event of Default has occurred and is continuing, any
holder or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

        (c)  If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder of Notes at the time
outstanding affected by such Event of Default may

18

--------------------------------------------------------------------------------




at any time, at its option, by notice or notices to the Company, declare all the
Notes held by it or them to be immediately due and payable.

        Upon any Note's becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus (i) all accrued and unpaid
interest thereon and (ii) the Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

        Section 12.2.    Other Remedies.    If any Default or Event of Default
has occurred and is continuing, and irrespective of whether any Notes have
become or have been declared immediately due and payable under Section 12.1, the
holder of any Note at the time outstanding may proceed to protect and enforce
the rights of such holder by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in any Note, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

        Section 12.3.    Rescission.    At any time after any Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in principal amount of the Notes then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

        Section 12.4.    No Waivers or Election of Remedies, Expenses,
Etc.    No course of dealing and no delay on the part of any holder of any Note
in exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys' fees, expenses and disbursements.

SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

        Section 13.1.    Registration of Notes.    The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the

19

--------------------------------------------------------------------------------

owner and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

        Section 13.2.    Transfer and Exchange of Notes.    Upon surrender of
any Note at the principal executive office of the Company for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or its attorney duly authorized
in writing and accompanied by the address for notices of each transferee of such
Note or part thereof), the Company shall execute and deliver, at the Company's
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $1,000,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $1,000,000. Any
transferee of a Note, or purchaser of a participation therein, shall, by its
acceptance of such Note be deemed to make the same representations to the
Company regarding the Note or participation as you and the Other Purchasers have
made pursuant to Section 6.2.

        Section 13.3.    Replacement of Notes.    Upon receipt by the Company of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

        (a)  in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $25,000,000 such Person's own unsecured agreement of indemnity shall
be deemed to be satisfactory), or

        (b)  in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

20

--------------------------------------------------------------------------------

SECTION 14.    PAYMENTS ON NOTES.

        Section 14.1.    Place of Payment.    Subject to Section 14.2, payments
of principal, Make-Whole Amount, if any, and interest becoming due and payable
on the Notes shall be made in New York, New York at the principal office of
Citibank, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

        Section 14.2.    Home Office Payment.    So long as you or your nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below your name in
Schedule A, or by such other method or at such other address as you shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, you
shall surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.

SECTION 15.    EXPENSES, ETC.

        Section 15.1.    Transaction Expenses.    Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys' fees of one firm of attorneys as
special counsel) incurred by the purchasers of the Notes in connection with the
initial issuance and sale of the Notes hereunder and all costs and expenses
(including reasonable attorneys' fees of one firm of attorneys as special
counsel) incurred by the holders of the Notes in connection with any amendments,
waivers or consents under or in respect of this Agreement or the Notes (whether
or not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors' fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes, and
(c) the fees and costs incurred in connection with the initial filing of this
Agreement and all related documents and financial information and all subsequent
annual and interim filings of documents and financial information related to
this Agreement, with the Securities Valuation Office of the National Association
of Insurance Commissioners or any successor organization succeeding to the
authority thereof. The Company will pay, and will save you and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses,
if any, of brokers and finders (other than those retained by you).

        Section 15.2.    Survival.    The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

21

--------------------------------------------------------------------------------


SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

        All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or portion thereof or interest therein and the payment of any
Note, and may be relied upon by any subsequent holder of a Note, regardless of
any investigation made at any time by or on behalf of you or any other holder of
a Note. All statements contained in any certificate or other instrument
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed representations and warranties of the Company under this Agreement.
Subject to the preceding sentence, this Agreement and the Notes embody the
entire agreement and understanding between you and the Company and supersede all
prior agreements and understandings relating to the subject matter hereof.

SECTION 17.    AMENDMENT AND WAIVER.

        Section 17.1.    Requirements.    This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any
defined term (as it is used therein), will be effective as to you unless
consented to by you in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (a) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (b) change the percentage of
the principal amount of the Notes the holders of which are required to consent
to any such amendment or waiver, or (c) amend any of Sections 8, 11(a), 11(b),
12, 17 or 20.

        Section 17.2.    Solicitation of Holders of Notes.    

        (a)    Solicitation.    The Company will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

        (b)    Payment.    The Company will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
the Notes unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding whether or not such holder consented to such waiver or amendment.

        Section 17.3.    Binding Effect, Etc.    Any amendment or waiver
consented to as provided in this Section 17 applies equally to all holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and the holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder of such Note. As used herein, the term "this Agreement" and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

22

--------------------------------------------------------------------------------

        Section 17.4.    Notes Held by Company, Etc.    Solely for the purpose
of determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18.    NOTICES.

        All notices and communications provided for hereunder shall be in
writing and sent (a) by telefacsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

          (i)  if to you or your nominee, to you or it at the address specified
for such communications in Schedule A, or at such other address as you or it
shall have specified to the Company in writing,

        (ii)  if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

        (iii)  if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of General Counsel, or at such other address
as the Company shall have specified to the holder of each Note in writing.

        Notices under this Section 18 will be deemed given only when actually
received.

SECTION 19.    REPRODUCTION OF DOCUMENTS.

        This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

SECTION 20.    CONFIDENTIAL INFORMATION.

        For the purposes of this Section 20, "Confidential Information" means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any Person acting on your behalf,

23

--------------------------------------------------------------------------------


(c) otherwise becomes known to you other than through disclosure by the Company
or any Subsidiary or (d) constitutes financial statements delivered to you under
Section 7.1 that are otherwise publicly available. You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee or any
other holder that shall have previously delivered such a confirmation), such
holder will confirm in writing that it is bound by the provisions of this
Section 20.

SECTION 21.    SUBSTITUTION OF PURCHASER.

        You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word "you" is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word "you" is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

SECTION 22.    MISCELLANEOUS.

        Section 22.1.    Successors and Assigns.    All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not.

24

--------------------------------------------------------------------------------

        Section 22.2.    Payments Due on Non-Business Days.    Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of or Make-Whole Amount, if any, or interest on any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day.

        Section 22.3.    Severability.    Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

        Section 22.4.    Construction.    Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

        Section 22.5.    Counterparts.    This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by fewer than all, but together signed by
all, of the parties hereto.

        Section 22.6.    Governing Law.    This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.

* * * * *

25

--------------------------------------------------------------------------------

        If you are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company.

  Very truly yours,
 
THE NASDAQ STOCK MARKET, INC.
 
By
/s/  DAVID P. WARREN      

--------------------------------------------------------------------------------

    Name: David P. Warren     Title: Executive Vice President and Chief
Financial Officer
The foregoing is hereby agreed
to as of the date thereof.
 
 
 
 
[VARIATION]
 
By
 
     

--------------------------------------------------------------------------------

    Name:       Title:  

26

--------------------------------------------------------------------------------

SCHEDULE A
(to Note Purchase Agreement)

INFORMATION RELATING TO PURCHASERS

Name and Address of Purchaser


--------------------------------------------------------------------------------

  Principal Amount of Notes to Be Purchased

--------------------------------------------------------------------------------

ACACIA NATIONAL LIFE INSURANCE COMPANY
5900 "O" Street
Lincoln, Nebraska 68510-2234   $ 1,000,000
AMERITAS VARIABLE LIFE INSURANCE COMPANY
5900 "O" Street
Lincoln, Nebraska 68510-2234
 
$
1,000,000
ANCHOR NATIONAL LIFE INSURANCE COMPANY
c/o AIG Global Investment Corporation
Attn: Private Placements Department, A36-04
P. O. Box 3247
Houston, Texas 77253-3247
Fax Number: (713) 831-1072
Overnight Mailing Address:
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
 
$
15,000,000
C.M. LIFE INSURANCE COMPANY
c/o Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1500 Main Street, Suite 2800
Springfield, Massachusetts 01115
Attention: Securities Investment Division
 
$
3,000,000
FIRST SUNAMERICA LIFE INSURANCE COMPANY
c/o AIG Global Investment Corporation
Attn: Private Placements Department, A36-04
P. O. Box 3247
Houston, Texas 77253-3247
Fax Number: (713) 831-1072
Overnight Mailing Address:
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
 
$
5,000,000
JEFFERSON-PILOT LIFE INSURANCE COMPANY
Post Office Box 20407
Greensboro, North Carolina 27420
Attention: Securities Administration
Telefacsimile: (336) 691-3717
Overnight Mail Address:
100 North Greene Street
Greensboro, North Carolina 27401
 
$
10,000,000
 
 
 
 

A-1

--------------------------------------------------------------------------------


GE LIFE AND ANNUITY ASSURANCE COMPANY
c/o GE Financial Assurance
Account: GE Life and Annuity Assurance Company
Two Union Square, 601 Union Street
Seattle, Washington 98101
Attention: Investment Department, Private Placements
Phone Number: (206) 516-4954
Fax Number: (206) 516-4578
 
$
15,800,000
GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY
c/o GE Financial Assurance
Account: General Electric Capital Assurance Company
Two Union Square, 601 Union Street
Seattle, Washington 98101
Attention: Investment Depart., Private Placements
Phone Number: (206) 516-4954
Fax Number: (206) 516-4578
 
$
5,000,000
GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY
c/o GE Financial Assurance
Account: GECA LTC
Two Union Square, 601 Union Street
Seattle, Washington 98101
Attention: Investment Depart., Private Placements
Phone Number: (206) 516-4954
Fax Number: (206) 516-4578
 
$
2,700,000
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
c/o Lincoln National Corporation
Renaissance Square
200 East Berry Street
Fort Wayne, Indiana 46802
Attention: K. Estep—Investment Accounting
Fax: (260) 455-2622—Accounting
 
$
$
$
5,000,000
4,000,000
3,500,000

A-2

--------------------------------------------------------------------------------



Name and Address of Purchaser


--------------------------------------------------------------------------------

  Principal Amount of Notes to Be Purchased

--------------------------------------------------------------------------------

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o David L. Babson & Company Inc.
1500 Main Street, Suite 2800
Springfield, Massachusetts 01115
Attention: Securities Investment Division   $ 7,000,000
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o David L. Babson & Company Inc.
1500 Main Street, Suite 2800
Springfield, Massachusetts 01115
Attention: Securities Investment Division
 
$
3,800,000
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o David L. Babson & Company Inc.
1500 Main Street, Suite 2800
Springfield, Massachusetts 01115
Attention: Securities Investment Division
 
$
3,800,000
MASSMUTUAL ASIA LIMITED
c/o David L. Babson & Company Inc.
1500 Main Street, Suite 2800
Springfield, Massachusetts 01115
Attention: Securities Investment Division
 
$
400,000
NATIONWIDE LIFE INSURANCE COMPANY
One Nationwide Plaza (1-33-07)
Columbus, Ohio 43215-2220
Attention: Corporate Fixed-Income Securities
Facsimile: (614) 249-4553
 
$
12,500,000
PHOENIX LIFE INSURANCE COMPANY (CLOSED BLOCK ACCOUNT)
c/o Phoenix Investment Partners
56 Prospect Street
Hartford, Connecticut 06115
Attention: Private Placement Department
Phone: (860) 403-5519
Fax: (860) 403-7248
 
$
3,000,000
PHOENIX LIFE INSURANCE COMPANY (UNIVERSAL LIFE ACCOUNT)
c/o Phoenix Investment Partners
56 Prospect Street
Hartford, Connecticut 06115
Attention: Private Placement
Department Phone: (860) 403-5519
Fax: (860) 403-7248
 
$
2,000,000

A-4

--------------------------------------------------------------------------------


Name and Address of Purchaser


--------------------------------------------------------------------------------


 
Principal Amount of Notes to Be Purchased

--------------------------------------------------------------------------------


 
 
 
 
SUNAMERICA LIFE INSURANCE COMPANY
c/o AIG Global Investment Corporation
Attn: Private Placements Department, A36-04
P. O. Box 3247
Houston, Texas 77253-3247
Fax Number: (713) 831-1072
Overnight Mailing Address:
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
 
$
10,000,000
SUNAMERICA LIFE INSURANCE COMPANY (STERLING SELECT ACCOUNT)
c/o AIG Global Investment Corporation
Attn: Private Placements Department, A36-04
P. O. Box 3247
Houston, Texas 77253-3247
Fax Number: (713) 831-1072
Overnight Mailing Address:
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
 
$
5,000,000
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
730 Third Avenue
New York, New York 10017-3206
 
$
8,000,000
TIAA-CREF LIFE INSURANCE COMPANY
c/o Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017-3206
 
$
10,000,000
THE TRAVELERS INSURANCE COMPANY
242 Trumbull Street
P.O. Box 150449
Hartford, CT 06115-0449
Attention: Citigroup Global Investments—7TS
Fax Number: (860) 954-5243
 
$
$
7,000,000
3,000,000
THE UNION CENTRAL LIFE INSURANCE COMPANY
c/o Summit Investment Partners, Inc.
312 Elm Street, Suite 1212
Cincinnati, Ohio 45202
Attention: Scott Keller
Fax: (513) 632-1697
 
$
3,500,000

A-5

--------------------------------------------------------------------------------


SCHEDULE B
(to Note Purchase Agreement)



DEFINED TERMS


        Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP, to the extent
applicable, except where such principles are inconsistent with the express
requirements of this Agreement.

        Where any provision in this Agreement refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether the action in question is taken directly or indirectly by
such Person.

        As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

        "Affiliate" means, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, "Control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an "Affiliate" is a reference to an Affiliate of the
Company.

        "Business Day" means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

        "Capital Lease" means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

        "Closing" is defined in Section 3.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

        "Company" means The Nasdaq Stock Market, Inc., a Delaware corporation.

        "Confidential Information" is defined in Section 20.

        "Consolidated EBITDA" for any period means the sum of (a) Consolidated
Net Operating Income during such period plus (to the extent deducted in
determining Consolidated Net Operating Income) (b) all provisions for
depreciation and amortization (other than amortization of debt discount) made by
the Company and its Subsidiaries during such period, all as it appears in the
Company's consolidated statement of income prepared in accordance with GAAP.

        "Consolidated Interest Expense" means all Interest Expense of the
Company and its Subsidiaries determined on a consolidated basis for any period
after eliminating intercompany items.

        "Consolidated Net Operating Income" means the Company's net operating
income as it appears in its consolidated statement of income prepared in
accordance with GAAP.

        "Consolidated Priority Debt" means all Priority Debt of the Company and
its Subsidiaries determined on a consolidated basis eliminating inter-company
items.

        "Consolidated Total Assets" means as of the date of any determination
thereof, total assets of the Company and its Subsidiaries determined on a
consolidated basis and in accordance with GAAP.

        "Debt" with respect to any Person means, at any time, without
duplication,

        (a)  its liabilities for borrowed money;

--------------------------------------------------------------------------------

        (b)  its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

        (c)  all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

        (d)  all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

        (e)  all its liabilities in respect of drawn letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money); and

        (f)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.

        "Default" means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

        "Default Rate" as of any date means that rate of interest that is the
greater of (i) 2% per annum above the interest rate stated in clause (a) of the
first paragraph of the Notes or (ii) 2.0% per annum over the rate of interest
publicly announced by Citibank, N.A. in New York, New York as its "base" or
"prime".

        "Environmental Laws" means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.

        "Event of Default" is defined in Section 11.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and all rules, regulations, orders and directives promulgated thereunder.

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States of America.

        "Governmental Authority" means

        (a)  the government of

        (i)    the United States of America or any State or other political
subdivision thereof, or

        (ii)  any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

        (b)  any entity (including, without limitation, the Securities and
Exchange Commission) exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

2

--------------------------------------------------------------------------------

        "Guaranty" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

        (a)  to purchase such Debt or obligation or any property constituting
security therefor;

        (b)  to advance or supply funds (i) for the purchase or payment of such
Debt or obligation, or (ii) to maintain any working capital or other balance
sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Debt or obligation;

        (c)  to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such Debt or obligation of the ability
of any other Person to make payment of the Debt or obligation; or

        (d)  otherwise to assure the owner of such Debt or obligation against
loss in respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.

        "holder" means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.

        "Institutional Investor" means (a) any original purchaser of a Note,
(b) any holder of a Note holding more than 5% of the aggregate principal amount
of the Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

        "Interest Expense" of the Company and its Subsidiaries for any period
means all interest (including the interest component on Rentals on Capital
Leases) and all amortization of debt discount and expense on any Debt
(including, without limitation, payment-in-kind, zero coupon and other like
securities). Computations of Interest Expense on a pro forma basis for Debt
having a variable interest rate shall be calculated at the rate in effect on the
date of any determination.

        "Lien" means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).

        "Make-Whole Amount" is defined in Section 8.6.

        "Material" means material in relation to the business, operations,
affairs, financial condition, assets, or properties of the Company and its
Subsidiaries taken as a whole.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, or (c) the
validity or enforceability of this Agreement or the Notes.

        "Memorandum" is defined in Section 5.3.

3

--------------------------------------------------------------------------------


        "Multiemployer Plan" means any Plan that is a "multiemployer plan" (as
such term is defined in section 4001(a)(3) of ERISA), to which the Company or an
ERISA Affiliate is making or accruing an obligation to make contributions.

        "Notes" is defined in Section 1.

        "Officer's Certificate" means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.

        "Other Agreements" is defined in Section 2.

        "Other Purchasers" is defined in Section 2.

        "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

        "Person" means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

        "Plan" means an "employee benefit plan" (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

        "Priority Debt" means (a) any Debt of the Company secured by Lien
created or incurred within the limitations of Section 10.3(i) and (b) any Debt
of Subsidiaries (excluding (i) Debt owed by a Subsidiary to the Company or any
other Wholly-owned Subsidiary and (ii) Debt of a Subsidiary outstanding at the
date of its acquisition, provided that (1) such Debt shall not have been
incurred in contemplation of such Subsidiary becoming a Subsidiary and
(2) immediately after giving effect thereto, no Default or Event of Default
shall exist).

        "property" or "properties" means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

        "QPAM Exemption" means Prohibited Transaction Class Exemption 84-14
issued by the United States Department of Labor.

        "Rentals" means and includes as of the date of any determination thereof
all fixed payments (including as such all payments which the lessee is obligated
to make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Subsidiary, as lessee or sublessee under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Company or a Subsidiary (whether or not designated as rents or
additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges. Fixed rents under any so-called "percentage leases" shall be
computed solely on the basis of the minimum rents, if any, required to be paid
by the lessee regardless of sales volume or gross revenues.

        "Required Holders" means, at any time, the holders of at least 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

        "Responsible Officer" means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

        "Securities Act" means the Securities Act of 1933, as amended from time
to time.

        "Senior Debt" means all Debt of the Company which is not expressed to be
subordinate or junior in rank to any other Debt of the Company.

        "Senior Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

4

--------------------------------------------------------------------------------


        "Significant Subsidiary" means at any time any Subsidiary that would at
such time constitute a "significant subsidiary" (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
date of the Closing) of the Company.

        "Subsidiary" means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
"Subsidiary" is a reference to a Subsidiary of the Company.

        "Western Europe" means the member countries of the European Union as of
the date of Closing (other than Greece, Spain, Portugal and Italy) and
Switzerland.

        "Wholly-Owned Subsidiary" means, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests (except directors' qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company's other Wholly-Owned Subsidiaries at such time.

5

--------------------------------------------------------------------------------



SCHEDULE 4.9
(to Note Purchase Agreement)



CHANGES IN CORPORATE STRUCTURE


NONE

--------------------------------------------------------------------------------


SCHEDULE 5.3(a)
(to Note Purchase Agreement)



DISCLOSURE MATERIALS


The Company's Form 10-K for the year ending December 31, 2001.

--------------------------------------------------------------------------------


SCHEDULE 5.3(b)
(to Note Purchase Agreement)



EXCEPTED MATERIALS


        (a)  The items described in "Item 1. Business-Competition" (pages 19-21)
of the Company's Form 10-K for the year ending December 31, 2001.

        (b)  The items described in "Item 7. Management's Discussion and
Analysis of Financial Condition and Results of Operations—Business
Environment—2002 Outlook" (page 41) and "Item 7. Management's Discussion and
Analysis of Financial Condition and Results of Operations—Future Products and
Competitive Trends—Competitive Trends" (page 48) of the Company's Form 10-K for
the year ending December 31, 2001.

--------------------------------------------------------------------------------





SCHEDULE 5.4
(to Note Purchase Agreement)



SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK


Name


--------------------------------------------------------------------------------

  Country of Organization

--------------------------------------------------------------------------------

  Percentage of Ownership

--------------------------------------------------------------------------------

Quadsan Enterprises, Inc.   USA (Delaware)   100% by The Nasdaq Stock Market,
Inc.
Nasdaq Tools, Inc.
 
USA (Delaware)
 
100% by The Nasdaq Stock Market, Inc.
Nasdaq International Market Initiatives, Inc.
 
USA (Delaware)
 
100% by The Nasdaq Stock Market, Inc.
Nasdaq Financial Products Services, Inc.
 
USA (Delaware)
 
100% by The Nasdaq Stock Market, Inc.
Nasdaq Financial Product Services Ireland Limited
 
Ireland
 
100% by Nasdaq Financial Products Services, Inc.
Nasdaq/Bios R & D Joint Venture, LLC(2)
 
USA(Delaware)
 
50% by The Nasdaq Stock Market, Inc.
Nasdaq Canada, Inc.
 
Canada
 
100% by The Nasdaq Stock Market, Inc.
Nasdaq Europe S.A./N.V.
 
Belgium
 
59% by The Nasdaq Stock Market, Inc.
Nasdaq Europe Limited.
 
UK
 
100% by Nasdaq Europe S.A./N.V.
Nasdaq Global Holdings
 
Switzerland
 
100% by The Nasdaq Stock Market, Inc.
Nasdaq Global Technology Limited
 
Bermuda
 
100% by Nasdaq Global Holdings
Nasdaq European Planning Company Limited(1)
 
UK
 
56% by Nasdaq Global Holdings
Nasdaq International Limited
 
UK
 
100% by Nasdaq Global Holdings
Nasdaq LTDA
 
Brazil
 
100% by Nasdaq International Limited
IndigoMarkets, Ltd
 
Bermuda
 
55% by Nasdaq Global Holdings
IndigoMarkets India Private Limited
 
India
 
100% by Indigo Markets, Ltd.

--------------------------------------------------------------------------------

(1)The remaining 44% of Nasdaq European Planning Company Limited is owned
directly by The Nasdaq Stock Market, Inc.

(2)Each of The Nasdaq Stock Market, Inc. and Bios Group LP owns a 50% interest
in Nasdaq/Bios R&D Joint Venture, LLC (the "Joint Venture"). The Nasdaq Stock
Market, Inc. claims a greater than 50% interest in the profits (losses) and
capital of the Joint Venture.

--------------------------------------------------------------------------------


SCHEDULE 5.5
(to Note Purchase Agreement)



FINANCIAL STATEMENTS


        The Company's Form 10-K for the year ending December 31, 2001.

--------------------------------------------------------------------------------



SCHEDULE 5.11
(to Note Purchase Agreement)



PATENTS, ETC.


None

--------------------------------------------------------------------------------


SCHEDULE 5.14
(to Note Purchase Agreement)



USE OF PROCEEDS


        The Company will apply the proceeds of the sale of the Notes for general
corporate purposes, including to replace a portion of the cash used by the
Company to fund the repurchase (the "Repurchase") of the shares of the Company's
Common Stock, par value $0.01 per share (the "Common Stock") held by the
National Association of Securities Dealers, Inc. (the "NASD") that occurred in
two stages, specifically on February 17, 2002 and March 8, 2002, respectively.

--------------------------------------------------------------------------------



SCHEDULE 5.15
(to Note Purchase Agreement)



EXISTING DEBT


SUMMARY OF DEBT
(in millions)


THE NASDAQ STOCK MARKET, INC.       Hellman & Friedman (Note 1)   $ 240.0
SunTrust Bank (Note 2)     25.0       265.0
NASDAQ EUROPE SA/NA
 
 
 
Bridge Financing Notes (Note 3)
 
 
11.3 Strategic Partners Notes (Note 4)     12.2       23.5 Total   $ 288.5

--------------------------------------------------------------------------------

Note 1    Hellman & Friedman has a 4% rate and matures March 2006.

Note 2    SunTrust has a 7.4% rate and matures 2012 (where principal payments
are scheduled to begin 2007 in equal monthly installments until 2012).

Note 3    Bridge Financing loans are composed of 15 private lenders. $3.4M of
Bridge Financing loans are at 6% interest and are due on December 31, 2003.
$7.8M of Bridge Financing loans are at libor + 1% interest and are due on
December 31, 2003.

Note 4    Strategic Partners loans are from 10 private lenders. $12.1M of
Strategic Partner loans are at libor + 1% interest and are due on December 31,
2004.

--------------------------------------------------------------------------------



SCHEDULE 10.3
(to Note Purchase Agreement)



DESCRIPTION OF AFFILIATE AGREEMENTS


1.Regulatory Services Agreement, dated June 28, 2000, between NASD Regulation
("NASDR") and The Nasdaq Stock Market, Inc. ("Nasdaq"), as amended by First
Amendment to Regulatory Services Agreement, dated as of February 5, 2002.

2.Separation and Common Services Agreement, dated June 28, 2000, between the
National Association of Securities Dealers, Inc. and The Nasdaq Stock
Market, Inc., as extended by Short-Term Extension of Separation and Common
Services Agreement, dated December 31, 2001, as further extended by Short-Term
Extension of Separation and Common Services Agreement, dated March 22, 2002, as
further extended by Short-Term Extension of Separation and Common Services
Agreement, dated April 30, 2002.

3.Voting Trust Agreement, dated June 28, 2000, among the Nasdaq Stock
Market, Inc., the National Association of Securities Dealers, Inc. and the Bank
of New York, as amended by First Amendment to the Voting Agreement, dated as of
January 18, 2001.

4.Purchase and Sale Agreement, dated March 23, 2001, by and between The Nasdaq
Stock Market, Inc. and the National Association of Securities Dealers, Inc.

5.Master Agreement, dated as of February 6, 2002, by and among The Nasdaq Stock
Market, Inc. the National Association of Securities Dealers, Inc., and the
American Stock Exchange, LLC, and for certain provisions, the American Stock
Exchange Membership Corporation and Nasdaq Financial Products, Inc.

6.Technology Transition Agreement, dated as of February 6, 2002, by and among
The Nasdaq Stock Market, Inc. the National Association of Securities
Dealers, Inc., and the American Stock Exchange, LLC.

7.Investor Rights Agreement, dated February 20, 2002, between The Nasdaq Stock
Market, Inc. and the National Association of Securities Dealers, Inc.

8.Purchase and Sale Agreement, dated February 20, 2002, by and between The
Nasdaq Stock Market, Inc. and the National Association of Securities
Dealers, Inc.

9.Land Exchange Agreement, dated as of December 31, 2001, by and between The
Nasdaq Stock Market, Inc. and the National Association of Securities
Dealers, Inc.

10.Assignment of Lease, dated November 14, 2001, by and between The Nasdaq Stock
Market, Inc. and the National Association of Securities Dealers, Inc.

11.Assignment of License Agreement, dated as of November 14, 2001, by and
between The Nasdaq Stock Market, Inc. and the National Association of Securities
Dealers, Inc.

12.Sublease for One Liberty Plaza, New York, NY, dated as of September 19, 2000,
by and between The Nasdaq Stock Market, Inc. and the National Association of
Securities Dealers, Inc.

13.Sublease for 55 West Monroe Street, Chicago, Illinois, dated as of March 21,
2002, by and between The Nasdaq Stock Market, Inc. and the National Association
of Securities Dealers, Inc.

--------------------------------------------------------------------------------


EXHIBIT 1
(to Note Purchase Agreement)


[FORM OF NOTE]

THE NASDAQ STOCK MARKET, INC.

5.83% Senior Note due May 9, 2007

No. [            ]   [Date] $[                        ]   PPN

        FOR VALUE RECEIVED, the undersigned, THE NASDAQ STOCK MARKET, INC.
(herein called the "Company"), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to
[                        ], or registered assigns, the principal sum of
[                        ] DOLLARS on May 9, 2007, with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 5.83% per annum from the date hereof, payable quarterly,
on the 9th day of February, May, August and November in each year, commencing
with the February 9, May 9, August 9 or November 9 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreements
referred to below), payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 7.83% or (ii) 2% over the rate of interest publicly
announced by Citibank, N.A. from time to time in New York, New York as its
"base" or "prime" rate.

        Payments of principal of, interest on and the Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreements referred to below.

        This Note is one of a series of Senior Notes (herein called the "Notes")
issued pursuant to separate Note Purchase Agreements, dated as of May 9, 2002
(as from time to time amended, the "Note Purchase Agreements"), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements.

        This Note is a registered Note and, as provided in the Note Purchase
Agreements, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder's attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

        This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreements, but not otherwise.

        If an Event of Default, as defined in the Note Purchase Agreements,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
Make-Whole Amount) and with the effect provided in the Note Purchase Agreements.

--------------------------------------------------------------------------------


        This Note shall be construed and enforced in accordance with, the rights
and parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of a jurisdiction other than such State.

    THE NASDAQ STOCK MARKET, INC.
 
 
By
 
        

--------------------------------------------------------------------------------

Name:
Title:

E-1-2

--------------------------------------------------------------------------------


EXHIBIT 4.4(a)
(to Note Purchase Agreement)



FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY


        The closing opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for the Company, which is called for by Section 4.4(a) of the Note Purchase
Agreements, shall be dated the date of the Closing and addressed to the
Purchasers, shall be satisfactory in scope and form to the Purchasers and shall
be to the effect that:

        1.    The Company is a corporation, duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, has the corporate
power and the corporate authority to execute and perform the Note Purchase
Agreements and to issue the Notes and has the full corporate power and the
corporate authority to conduct the activities in which it is now engaged and is
duly licensed or qualified and is in good standing as a foreign corporation in
each jurisdiction in which the character of the properties owned or leased by it
or the nature of the business transacted by it makes such licensing or
qualification necessary.

        2.    Each Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation and is
duly licensed or qualified and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or the nature of the
business transacted by it makes such licensing or qualification necessary and
all of the issued and outstanding shares of capital stock of each such
Subsidiary have been duly issued, are fully paid and non-assessable and are
owned by the Company, by one or more Subsidiaries, or by the Company and one or
more Subsidiaries.

        3.    Each Note Purchase Agreement has been duly authorized by all
necessary corporate action on the part of the Company, has been duly executed
and delivered by the Company and constitutes the legal, valid and binding
contract of the Company enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors' rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

        4.    The Notes have been duly authorized by all necessary corporate
action on the part of the Company, have been duly executed and delivered by the
Company and constitute the legal, valid and binding obligations of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting creditors' rights generally,
and general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).

        5.    No approval, consent or withholding of objection on the part of,
or filing, registration or qualification with, any governmental body, Federal or
state, is necessary in connection with the execution, delivery and performance
by the Company of the Note Purchase Agreements or the Notes.

        6.    The issuance and sale of the Notes and the execution, delivery and
performance by the Company of the Note Purchase Agreements do not conflict with
or result in any breach of any of the provisions of or constitute a default
under or result in the creation or imposition of any Lien upon any of the
property of the Company pursuant to the provisions of the Certificate of
Incorporation or By-laws of the Company or any agreement or other instrument
known to such counsel to which the Company is a party or by which the Company
may be bound or any Federal, state or local la.

        7.    The issuance, sale and delivery of the Notes under the
circumstances contemplated by the Note Purchase Agreements do not, under
existing law, require the registration of the Notes under the Securities Act of
1933, as amended, or the qualification of an indenture under the Trust Indenture
Act of 1939, as amended.

--------------------------------------------------------------------------------




        8.    The issuance of the Notes and the use of the proceeds of the sale
of the Notes in accordance with the provisions of and contemplated by the Note
Purchase Agreements do not violate or conflict with Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

        9.    The Company is not an "investment company" or a company
"controlled" by an "investment company" under the Investment Company Act of
1940, as amended.

        10.  There is no litigation pending or, to the best knowledge of such
counsel, threatened which in such counsel's opinion could reasonably be expected
to have a materially adverse effect on the Company's business or assets or which
would impair the ability of the Company to issue and deliver the Notes or to
comply with the provisions of the Note Purchase Agreements

        The opinion of Skadden, Arps, Slate, Meagher & Flom LLP, shall cover
such other matters relating to the sale of the Notes as the Purchasers may
reasonably request. With respect to matters of fact on which such opinion is
based, such counsel shall be entitled to rely on appropriate certificates of
public officials and officers of the Company. You and the Other Purchasers,
together with subsequent holders of the Notes, may rely on the opinion of Slate,
Meagher & Flom LLP.

4.4(a)-2

--------------------------------------------------------------------------------


EXHIBIT 4.4(b)
(to Note Purchase Agreement)



FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS


To be delivered to the Purchasers only.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
The Nasdaq Stock Market, Inc. One Liberty Plaza New York, New York 10006
SCHEDULE B (to Note Purchase Agreement)
DEFINED TERMS
SCHEDULE 4.9 (to Note Purchase Agreement)
CHANGES IN CORPORATE STRUCTURE
SCHEDULE 5.3 (a) (to Note Purchase Agreement)
DISCLOSURE MATERIALS
SCHEDULE 5.3(b) (to Note Purchase Agreement)
EXCEPTED MATERIALS
SCHEDULE 5.4 (to Note Purchase Agreement)
SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK
SCHEDULE 5.5 (to Note Purchase Agreement)
FINANCIAL STATEMENTS
SCHEDULE 5.11 (to Note Purchase Agreement)
PATENTS, ETC.
SCHEDULE 5.14 (to Note Purchase Agreement)
USE OF PROCEEDS
SCHEDULE 5.15 (to Note Purchase Agreement)
EXISTING DEBT
SUMMARY OF DEBT (in millions)
SCHEDULE 10.3 (to Note Purchase Agreement)
DESCRIPTION OF AFFILIATE AGREEMENTS
EXHIBIT 1 (to Note Purchase Agreement)
EXHIBIT 4.4(a) (to Note Purchase Agreement)
FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY
EXHIBIT 4.4(b) (to Note Purchase Agreement)
FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
